Citation Nr: 1522348	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  12-30 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from March 2004 to March 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO, in part, denied service connection for tinnitus.  The Veteran appealed this rating action to the Board.  

In May 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.


FINDING OF FACT

The Veteran was exposed to significant acoustic trauma during active service as an aerospace maintenance journeyman and has provided credible lay evidence of a continuity of tinnitus symptoms during and since service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board finds that because its decision to award service connection for tinnitus in the decision below is a complete grant of the benefit sought, a discussion of VA's duties to notify and assist is not necessary.

II.  Merits Analysis

The Veteran seeks service connection for tinnitus.  The Veteran contends that he currently suffers from tinnitus because of exposure to aircraft engine noise and combat fire (i.e., mortar attacks) while in service.  (Transcript (T.) at page (pg.) 9)).  The Veteran asserts that tinnitus symptoms began in service and have persisted ever since.  (Id. at pg. 4)).  He denies any post-service occupational and recreational noise exposure.  (Id. at pg. 9).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be presumed for certain chronic diseases, to include organic diseases of the nervous system (e.g., tinnitus) which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board will resolve reasonable doubt in the Veteran's favor and award service connection for tinnitus.  There is evidence of record that is against and supportive of the claim. 

The Veteran's service treatment records are devoid of any subjective complaints of tinnitus.  His service personnel records, however, to include his DD 214 reflect that his military occupational specialty was an aerospace maintenance journey man.  These records reflect that the Veteran was routinely exposed to hazardous noise and had been issued earplugs and noise muffs.  Thus, the Board finds the Veteran's contention that he was exposed to acoustic trauma, in part, from aircraft engine noise to be credible and consistent with the circumstances of his military service.  Thus, in-service acoustic trauma is conceded.  38 U.S.C.A. § 1154(a) (West 2014). 

Evidence against the claim includes a VA examiner's November 2010 opinion, which was provided after an audiological examination of the Veteran in October 2010.  During the October 2010 examination, the Veteran complained of having had tinnitus that had its onset during military service.  The VA examiner noted the Veteran had been exposed to acoustic trauma from mortars and aircraft engines during military service.  The Veteran related that he wore hearing protection while around aircraft during service, but not always around explosions.   The VA examiner opined that it was less likely than not that the Veteran's tinnitus was related to his period of military service because his hearing was normal at service separation and at the current (then) examination.  (See November 2010 VA addendum opinion to October 2010 VA audio examination report).

Evidence in support of the claim includes the Veteran's May 2014 testimony before the undersigned.  The Veteran testified that he had tinnitus as a result of having been exposed to aircraft engine noise and combat fire while in service.  The Veteran asserted that his tinnitus symptoms began in service and that they had persisted ever since that time.  He denied any post-service occupational and recreational noise exposure.  As noted above, the Veteran's in-service exposure to acoustic trauma has been conceded. 

In considering whether current disability is related to military service, the Board acknowledges that service records are negative for complaints or treatment related to tinnitus.  The Veteran, however, is competent to report that he experienced ringing in the ears during service and continuing thereafter.  See Charles v. Principi, 16 Vet. App. 370 (2002) (appellant competent to testify regarding symptoms capable of lay observation).

Regarding etiology, the record contains a negative opinion that tinnitus was less likely a result of noise exposure service in service because he exhibited normal hearing at service separation and during an October 2010 VA audiometric examination.  

The Board further notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, a lay person is competent to provide an opinion on tinnitus.  Thus, the Board has considered the Veteran's assertion that his tinnitus was incurred while in service and finds his statements regarding the onset of his tinnitus to be competent and credible. 

Finally, given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the onset and duration of tinnitus.  Weighing the above evidence, the Board finds Veteran's testimony to be reliable in this case, and the evidence of record also fails to demonstrate that his testimony is not credible. 

Thus, the Board finds that the evidence is at least in equipoise.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for the Veteran's tinnitus have been met and the claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals 
Department of Veterans Affairs


